Citation Nr: 1432840	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right medial/lateral epicondylitis (claimed as tingling and numbness of the extremities), including as due to an undiagnosed illness.

2.  Entitlement to service connection for benign positional vertigo, including as due to an undiagnosed illness.

3.  Entitlement to service connection for tinnitus, including as due to an undiagnosed illness.

4.  Entitlement to service connection for anxiety with sleep disturbance, including as due to an undiagnosed illness.

5.  Entitlement to service connection for actinic keratosis (left ear) and cystic lesion (left knee), including as due to an undiagnosed illness.

6.  Entitlement to service connection for low back pain, including as due to an undiagnosed illness.

7.  Entitlement to service connection for muscle and joint stiffness, including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active duty service with the Army from February 1988 to November 1991 and with the Army National Guard from September 2010 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  The Veteran contends that the claimed disabilities are related to his active duty service.  The DD 214 available during the initial adjudication of his claims indicates that he served on active duty with the Army from February 1988 to November 1991.  An additional DD 214 received in February 2012, however, indicates that the Veteran had an additional 1 year of active duty service with the Army National Guard from September 2010 to September 2011.  

Although enlistment examination reports and other limited service treatment records are associated with the Veteran's personnel file, on remand, the RO/AMC (Appeals Management Center) must attempt to obtain any outstanding service treatment records from the Veteran's 2010-2011 term of service and associate them with the claims file.  These efforts must include contact with the National Personnel Records Center and any other appropriate agency.

Additionally, VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  Id.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran initially filed his claim in regard to his symptoms, i.e. chronic dizziness, chronic tingling and numbness in limbs, chronic ringing in ears, anxiety/sleep disturbances, chronic skin disorders, lower back pain, and muscle and joint stiffness.  In 2008, the Veteran underwent various VA examinations wherein the following corresponding diagnoses were noted- benign positional vertigo, paresthesias, tinnitus, panic attacks with agoraphobia, history of rash, lumbago and cervicalgia, and arthralgia.  Additional diagnoses have been noted in private treatment records including actinic keratosis and cystic type lesion and medial/lateral epicondylitis.  See June 2004 and December 2005 private treatment records, respectively.  In May 2012, the Veteran's representative indicated there may be additional diagnoses of lumbosacral strain, fibromyalgia, generalized anxiety disorder, peripheral vestibular disorders, middle radicular group, neuritis, and psoriasis.  

Further, the 2008 VA examiners indicated that the benign positional vertigo, tinnitus, and panic attacks with agoraphobia were not related to his active duty.  However, only the period from February 1988 to November 1991 was considered.  In light of the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the current claimed conditions. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the Veteran's claim for chronic numbness and tingling in limbs, chronic skin rash, chronic low back pain, and muscle and joint stiffness, the Veteran's DD Form 214 reflects that he had service in Iraq from November 2010 through November 2011.  Therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

The 2008 VA examinations do not reflect specific conditions regarding the Veteran's chronic tingling and numbness in limbs, chronic skin disorders, lower back pain, and muscle and joint stiffness.  In addition, the record does not contain any opinion, VA or private, which addresses the nature of the claimed chronic tingling and numbness in limbs, chronic skin disorders, lower back pain, and/or muscle and joint stiffness and the etiological relationship, if any, between any of these current symptoms and service.  Based on the above, the Board finds that an addendum opinion is necessary to determine the nature and etiology of the Veteran's claimed chronic tingling and numbness in limbs, chronic skin disorders, lower back pain, and muscle and joint stiffness.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain any outstanding service treatment records from the additional service dates.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Arrange for the Veteran's claims file, including pertinent evidence in Virtual VA that is not contained in the claims files, and a copy of this remand, to be reviewed by the VA examiner who prepared the October 2008 VA psychiatric examination report for the purpose of preparing an addendum to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to determine the etiology of his current acquired psychiatric disability.

Following review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current panic attacks with agoraphobia, or other acquired psychiatric disability, had its onset in service or is otherwise related to active service.  The rationale for any opinion expressed should be set forth. 

3.  Arrange for the Veteran's claims file, including pertinent evidence in Virtual VA that is not contained in the claims files, and a copy of this remand, to be reviewed by the VA examiner who prepared the October 2008 VA audiology examination report for the purpose of preparing an addendum to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to determine the etiology of his current tinnitus and benign positional vertigo.

Following review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus and/or benign positional vertigo, or other diagnosed peripheral vestibular disability, had its onset in service or is otherwise related to active service.  The rationale for any opinion expressed should be set forth. 

4.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and etiology of his numbness and tingling of the extremities, to include any medial/lateral epicondylitis and middle radicular group neuritis.  The claims file, including pertinent evidence in Virtual VA that is not contained in the claims file, should be made available to the examiner.  The examiner should note all reported symptoms related to the Veteran's claimed numbness and tingling of the extremities, to include any medial/lateral epicondylitis and middle radicular group neuritis.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  

a.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability had its onset in service or is otherwise related to active service. 

b.  If any symptoms related to the Veteran's claimed numbness and tingling of the extremities, to include any medial/lateral epicondylitis and middle radicular group neuritis, cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  The rationale for any opinion expressed should be set forth.

c.  Note: If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and etiology of his claimed skin rash to include, actinic keratosis (left ear) and cystic lesion (left knee).  The claims file, including pertinent evidence in Virtual VA that is not contained in the claims file, should be made available to the examiner.  The examiner should note all reported symptoms related to the Veteran's claimed skin rash to include, actinic keratosis (left ear) and cystic lesion (left knee).  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  

a.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability had its onset in service or is otherwise related to active service. 

b.  If any symptoms related to the Veteran's claimed skin rash, to include actinic keratosis (left ear) and cystic lesion (left knee), cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  The rationale for any opinion expressed should be set forth.

c. Note: If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and etiology of his claimed low back pain, to include lumbago.  The claims file, including pertinent evidence in Virtual VA that is not contained in the claims file, should be made available to the examiner.  The examiner should note all reported symptoms related to the Veteran's claimed low back pain, to include lumbago.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  

a.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability had its onset in service or is otherwise related to active service. 

b.  If any symptoms related to the Veteran's claimed his low back pain, to include lumbago, cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  The rationale for any opinion expressed should be set forth.

c. Note: If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and etiology of his claimed muscle and joint pain (arthralgia).  The claims file, including pertinent evidence in Virtual VA that is not contained in the claims file, should be made available to the examiner.  The examiner should note all reported symptoms related to the Veteran's claimed muscle and joint pain (arthralgia).  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  

a.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability had its onset in service or is otherwise related to active service. 

b.  If any symptoms related to the Veteran's claimed muscle and joint pain (arthralgia) cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  The rationale for any opinion expressed should be set forth.

c.  Note: If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



